Case 1:17-cv-00965-LPS-CJB Document 48-1 Filed 04/24/19 Page 1 of 2 PageID #: 609




                    EXHIBIT 1
                                   Case 1:17-cv-00965-LPS-CJB Document 48-1 Filed 04/24/19 Page 2 of 2 PageID #: 610




                                    ORAL ORDER: The Court, having reviewed Plaintiffs discovery dispute motion, (D.I. 89
                                    in Civil Action No. 17-1646-LPS-CJB; D.I. 81 in Civil Action No. 17-1647-LPS-CJB), and
                                    the parties letter briefs related thereto, HEREBY ORDERS as follows: With regard to
                                    the dispute over Interrogatories 3-4, Plaintiffs request is GRANTED-IN-PART. As to the
                                    asserted patents, the Court will accept Defendants assertion that they have answered
                                    with the information they now have; Defendants shall supplement those answers in the
                                    future if new and different information comes to light. But Defendants must immediately
                                    supplement their answer to address genealogically related patents called out in the
                                    interrogatories; Defendants knowledge of a patent related to the asserted patents can
                                    certainly be relevant to whether Defendants knew of the asserted patents themselves.
                                    (D.I. 100 at 2-3) With regard to the dispute over Interrogatories 5 and 12, the request is
                                    DENIED. The questions include subparts that are not logically or factually subsumed
                                    within and necessarily related to a primary question. Medigus Ltd. v. Endochoice, Inc.,
                                    Civil Action No. 15-505-LPS-CJB, 2016 WL 5791409, at *1 (D. Del. July 19, 2016)
                                    (citations omitted). Interrogatory 5 touches, at a minimum, on at least a few different
                                    questions (quantity of units, identity of purchasors/licensors/importers, profit margins
                                    and costs attributable to products, etc.) as, it appears, does Interrogatory 12
                                    (license/settlement agreements, co-development agreements, technology transfers,
                                    sale/resale distribution agreements). With regard to the dispute over Interrogatories 9,
                                    14 and 15, Plaintiffs requests are DENIED. There is not now a record to demonstrate
                                    that Defendants identification of the people most knowledgeable about certain products
                                    or functionality is deficient. If, as the case develops, Plaintiff can demonstrate that those
                                    responses were under-inclusive or deficient, they may seek relief at that time. With
                                    regard to the dispute over Interrogatory 10, Plaintiffs request is GRANTED-IN-PART, as
                                    Defendants shall identify the three requested individuals, regardless of whether the
                                    individuals have privileged or non-privileged information responsive to the request, by
                                    providing a supplemental answer to the interrogatory by no later than February 5, 2019.
                                    (D.I. 100 at 3) The remainder of the response is not deficient based on the record
                                    before the Court. With regard to the dispute over Interrogatory 13, Plaintiffs request is
                                    GRANTED. The interrogatory asks Defendants to identify and describe comparable
                                    license agreements, and Defendants argue that a determination as to which license
                                    agreements... are comparable to a license to use or practice the asserted patents falls
                                    in the purview of expert discovery. (D.I. 100 at 2) Defendants are wrong, as there is no
                                    rule that a party need not comment on what licenses they think are comparable until
                                    expert discovery. An interrogatory can validly seek a response regarding such a
                                    contention. Defendants shall provide a supplemental answer to the interrogatory by no
                                    later than February 5, 2019. With regard to Interrogatories 1, 2, 11, 16 and 18, the Court
                                    needs more information before being able to resolve the disputes, and will address
                                    those issues only on todays teleconference with the parties. Ordered by Judge
                                    Christopher J. Burke on 1/22/2019. Associated Cases: 1:17-cv-01646-LPS,
                                    1:17-cv-01647-LPS(dlb) (Entered: 01/22/2019)
                                    As of January 23, 2019, PACER did not contain a publicly available document
                                    associated with this docket entry. The text of the docket entry is shown above.

                                    Align Technology, Inc. v. 3Shape A/S et al
                                    1-17-cv-01646 (DED), 1/22/2019, docket entry



Powered by TCPDF (www.tcpdf.org)
